Citation Nr: 0510361	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-08 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to recognition of E.F.B. as the 
adopted child of the veteran for Department of Veterans 
Affairs purposes.  

2.  Entitlement to recognition of E.F.B. as the adopted child 
of the veteran for Department of Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1941 to October 1943, May 1944 to March 1945, and from April 
1945 to June 1946.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA), Manila, the Republic of 
the Philippines, Regional Office (RO) for further development 
and readjudication.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in November 2004, and the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  The veteran's claim for recognition of E.F.B. as his 
adopted child for VA purposes was denied by the RO in an 
unappealed administrative decision in May 1993.  The veteran 
filed a notice of disagreement with that decision, but did 
not file a substantive appeal in response to the July 1993 
statement of the case within one year of the May 1993 
decision.  

3.  Additional evidence received since May 1993 is 
significant enough that it must be considered in order to 
decide the merits of the claim.

4.  A regional trial court in the Philippines issued a 
decision in November 1992 that granted a petition by the 
veteran to adopt E.F.B. as his child.

5.  At the time the court issued the adoption decision, the 
evidence before that court did not include written consent to 
the adoption by the person recognized by VA as the veteran's 
spouse.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed May 1993 denial of 
the claim for recognition of E.F.B. as the veteran's adopted 
child for VA purposes is new and material to reopen the 
veteran's claim. 38 U.S.C.A. §§ 101(4)(B), 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.57(d), (e) 
(2004).

2.  The requirements for recognition of E.F.B. as the 
veteran's adopted child for VA purposes are not met.  38 
U.S.C.A. §§ 101(4)(b), 5102, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.57(e), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to recognition of E.F.B. 
as his adopted child for purposes of receiving additional VA 
compensation benefits.  Given that this claim was previously 
denied in May 1993, however, the initial question for 
consideration is whether the requisite new and material 
evidence has been received to reopen the previously denied 
claim.  

It is noted that the basis for the RO's denial that led to 
this appeal was the finding that requisite new and material 
evidence had not been received to reopen the previously 
denied claim.  In doing so, however, it is clear that the RO 
considered all of the evidence both new and old in its 
review.  




In fact, the RO sought guidance from VA Regional Counsel, 
providing to them a detailed review of that evidence in the 
request for a guiding opinion.  Moreover, the RO provided the 
veteran with the laws and regulations governing a de novo 
review of the claim.  The Board finds therefore, that the 
veteran will not be prejudiced if the Board considers both 
the question of finality and conducts a de novo review of the 
evidence without returning the matter to the RO for another 
review.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim first based upon whether it can 
be reopened, and then on its merits.  


VA's Duties to Notify and Assist the Claimant 

There was a significant change in veterans' law prior to the 
appellant's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.




There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
recognition of E.F.B. as his adopted child for VA purposes, 
the appellant clearly identified the benefits sought, and the 
bases for the claim.  The claim appeared substantially 
complete on its face. 

The current standard of review requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (CAVC) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

As indicated, the RO has adjudicated the issues listed above 
based upon whether new and material evidence has been 
received to reopen a previously denied claim.  In doing so, 
the RO also analyzed the substantive merits of the claim.  
The appellant was given the opportunity to submit evidence 
and arguments in response.  The Board finds, therefore, that 
it can consider the substance of the appeal without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will evaluate the claim 
under both finality and on the merits, and apply the current 
standard of review in that evaluation.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, letters from the RO 
dated in February 2004 and January 2005, as well as the 
August 2003 Board remand, and November 2004 supplemental 
statement of the case, the appellant has been specifically 
advised of his rights and responsibilities under the VCAA.  
The appellant was advised that the evidence failed to show 
that .  

In the foregoing letters from the RO and the most recent 
supplemental statement of the case, the appellant was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  The appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the July 1999 and January 2001 
administrative decisions, September 2001 statement of the 
case, and November 2004 supplemental statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  The RO requested information from 
the appellant on an ongoing basis regarding any potential 
evidence that could assist him in the pursuit of his claim.  

It is also noted that in statements submitted in December 
2004 and January 2005 in response to requests from the RO for 
additional information, the appellant provided no evidence, 
and specifically indicated that there was no other 
information available.  Essentially, it does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  




Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the February 2004 letter from the 
RO, which indicated that the appellant had 60 days to 
respond, but could take up to 1 year without the loss of 
benefits if the claim were granted.  It is most significant 
to note that the appellant has indicated on two separate 
occasions that there is no additional pertinent evidence that 
has not been obtained.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, and that he 
has stated that no additional information exists, the Board 
has concluded that VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding recognition 
of the adoption of veteran's child for VA purposes was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified above.

In the present case, a substantially complete application was 
received in April 1999.  Thereafter, in the July 1999 
administrative decision, the RO denied the appellant's claim.  
Only after that administrative action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini. 

However, while the CAVC did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  However, 
the CAVC also observed that VA could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As the Board 
has already noted on several occasions, the appellant has 
already been afforded numerous opportunities to submit 
additional evidence, and he has been repeatedly notified that 
he should provide or identify any and all evidence relevant 
to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  


Factual Background

The basic facts of this case are not in dispute.  The veteran 
has been in continuous receipt of disability compensation 
rated as 100 percent disabling, effective from July 1, 1946.  
The veteran's initial award included additional benefits for 
L.M., whom he had married in the Philippines in May 1943.  
The additional benefits for L.M. continued until November [redacted], 
1998, when the veteran obtained a California Superior Court 
judgment dissolving the marriage.  L.M. had been estranged 
from the veteran and prior to the divorce had been in receipt 
of an apportionment since November 1949.  

During the course of his recognized marriage to L.M., the 
veteran obtained a decision by the Philippine Regional Trial 
Court on September [redacted], 1990, declaring that L.M. was an absent 
spouse.  Following the declaration of absenteeism, the 
veteran married Z.B. on December [redacted], 1990 in the Philippines.  

In spite of the Philippine Trial Court ruling of the 
absenteeism of L.M., and the veteran's subsequent marriage to 
Z.B., the VA continued to recognize the validity of L.M.'s 
marriage to the veteran.  The court decision declaring L.M. 
as an absentee was given no effect by VA because there was no 
evidence of a diligent search for her by the veteran.  

In January 1992, the Board issued a decision, where it was 
found that for the purposes of determining entitlement to VA 
benefits, the veteran's estranged wife, L.B., and not Z.B., 
was recognized as the spouse of the veteran.  

On November 25, 1992, the veteran filed a claim for 
recognition by VA of his adoption of E.F.B., the nephew of 
Z.B., born on October [redacted], 1984.  In support of his claim, he 
submitted the final court decree of adoption issued by the 
Regional Trial Court of Laguna, in the Philippines.  He and 
Z.B. were shown as the petitioners.  

In May 1993, the veteran's claim was denied by the RO on the 
basis that there was no written consent to the adoption of a 
minor of the veteran's spouse recognized by the VA as L.M., 
as was required by Philippine law.  The veteran filed a 
notice of disagreement to this decision in June 1993.  In 
July 1993, he was provided a statement of the case.  The 
veteran failed to submit a substantive appeal within one year 
of the May 1993 decision, and it became final.  38 U.S.C.A. 
§ 7104.

On November [redacted], 1998, the veteran obtained a divorce from 
L.M. in California, where he had moved.  On November [redacted], 
1998, he again married Z.B., this time in San Francisco, 
California.  He was subsequently granted additional 
compensation benefits for Z.B. as his dependent spouse 
beginning December 1, 1998.  The additional compensation for 
L.M. was discontinued.  

In April 1999, the veteran filed the current claim for 
recognition by VA of E.F.B. as his adopted child and 
submitted a number of documents, including the Philippine 
Trial Court decree of adoption, E.F.B.'s birth certificate, 
the Philippine Trial Court decision declaring L.M. 
presumptively dead, the California marriage certificate of 
his marriage to Z.B., and the California divorce decree 
certifying his divorce from L.M.  

In June 2001, the RO obtained a requested VA General Counsel 
opinion on the subject of the veteran's adoption from the 
Honolulu, Hawaii, Regional Office.  In that opinion, it was 
held that L.M.'s marriage to the veteran was valid at the 
time that he obtained the adoption order for E.F.B. on 
November [redacted], 1992; and as such, under Article 188 of the 
Family Code of the Philippines, her signature was required as 
a necessary condition of the adoption.  It was concluded that 
without her signature, there was no adoption.  It was further 
opined that the December 1990 marriage of the veteran to Z.B. 
was invalid because of the lack of a marriage license.  The 
Regional General Counsel concluded further that there was no 
basis to grant retroactive effect to the veteran's marriage 
to Z.B. for adoption purposes, and thus Z.B.'s prior consent 
to E.F.B.'s adoption in 1992 did not fulfill the spousal 
consent requirement of Article 188.  

In May 2002, the veteran and Z.B. testified at a Board 
hearing before the undersigned Veterans Law Judge.  Their 
testimony essentially emphasized the prior arguments of 
record that the written consent of the veteran's former wife, 
L.M., to the adoption was not necessary because the veteran 
was no longer married to her, and was not married to her at 
the time of the adoption; and that the Philippine Court 
decree of adoption was valid and should be held legally 
binding by VA.


New and Material Evidence to Reopen

The threshold issue for resolution before the Board is 
whether new and material evidence has been received since the 
May 1993 administrative decision to reopen the appellant's 
claim of entitlement to recognition of E.F.B. as his adopted 
child for VA purposes.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The May 1993 RO decision, the last time the claim for 
recognition of the adoption at issue for VA purposes was 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the May 1993 RO 
action.  See Glynn v. Brown, 6 Vet. App. 523 (1994).




As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in 1999.))

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), eliminating 
the well-grounded-claim requirement and fundamentally 
altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

At the time of the May 1993 denial, the claims file included 
most all of the evidence currently available with some 
exceptions.  The specified basis for final disallowance of 
the appellant's claim for recognition of the adoption of 
E.F.B. was the recognition of the continued validity of the 
veteran's marriage to L.M., the finding of the invalidity of 
the veteran's marriage to Z.B., and the failure of the 
veteran's recognized spouse, L.M., to consent to the 
adoption.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in May 1993 includes the 1998 
California divorce decree certifying the divorce of the 
veteran from L.M., and the California marriage certificate 
certifying the marriage of the veteran to Z.B.  

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration - 
whether the veteran's spouse consented to the adoption of 
E.F.B. by the veteran - and was not considered by the RO in 
its May 1993 decision.  

The evidence added to the record subsequent to the May 1993 
unappealed denial provides additional information and details 
that should be considered in order to fairly decide the 
merits of the claim.  In fact, the RO had found this newly 
submitted evidence so significant that it sought a VA General 
Counsel opinion as to whether the marriage of the veteran to 
Z.B. could have a retroactive effect on the 1992 adoption for 
VA purposes.  

The Board concludes that the item of evidence noted above is 
"new" because it is pertinent to the claim and was not 
previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that an individual who consented to the divorce 
eventually became the recognized spouse of the veteran for VA 
purposes.  The new evidence, when viewed with the old 
evidence, raises the possibility that the veteran's adoption 
of E.F.B was done with the consent of his spouse.  

The Board finds that the evidence submitted subsequent to the 
May 1993 RO decision provides relevant information as to the 
question of the legitimacy of the appellant's adoption of 
E.F.B.; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim.


De Novo Review of Entitlement Recognition of an Adoption for 
VA Purposes 

Criteria

A child of a veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self- 
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57 (2004).

38 C.F.R. § 3.210(c) provides further guidance regarding the 
definition and criteria for "adopted child."  Except as 
provided in paragraph (c)(1) of this section evidence of 
relationship will include a copy of the decree of adoption or 
a copy of the adoptive placement agreement and such other 
evidence as may be necessary. 

Under 38 C.F.R. § 3.57(e)(2), a person residing outside any 
of the States shall not be considered to be a legally adopted 
child of a veteran during the lifetime of the veteran unless 
all of the following conditions are met.

(i) The person was less than 18 years of age at the time of 
adoption.

(ii) The person is receiving one-half or more of the person's 
support from the veteran.

(iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the veteran's 
spouse.

(iv) The person is residing with the veteran (or in the case 
of divorce following adoption, with the divorced spouse who 
is also a natural or adoptive parent) except for periods 
during which the person is residing apart from the veteran 
for purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.

Under Article 188 of the Family Code of the Philippines, 
which has controlled adoptions in the Philippines since 
August 1988, one of the requirements for an adoption is the 
written concurrence or consent of the both the husband and 
the wife to the adoption.  Civil Code of the Philippines, 
12th Ed., 534 (1992).  


Analysis

The veteran seeks recognition of E.F.B. as his adopted child 
for VA purposes based upon a Decree of Adoption that was 
issued in the Philippines in 1992.  Upon review of the record 
and the applicable law, the Board agrees with the opinion of 
the VA Regional General Counsel and the RO in this case, and 
must conclude that all of the requirements for a valid 
Philippine adoption were not satisfied not only for VA 
purposes, but in accordance with Philippine law.  In that 
regard, at the time of the subject adoption, the law provided 
that no petition for adoption shall be finally granted unless 
and until both of the adopting parents agreed in writing to 
the adoption.  

In the instant case, L.M. was the legal wife of the veteran 
at the time of the adoption of E.F.B. in 1992, and Z.B. was 
not.  That fact has been well litigated by VA, as illustrated 
in the Board's January 1992 unappealed decision on the issue.  
The law regarding adoption in the Philippines in 1992 was 
clear; written consent of both the adopting parents needed to 
be obtained for a valid adoption.  

Thus, for purposes of a valid adoption sought by the veteran 
in 1992, L.M. was the adopting spouse of the veteran whose 
written consent was required, and Z.B. was not.  

It is also found that the consent of the veteran's wife had 
to be provided at the time of the court's decree authorizing 
the adoption.  In 1998, the appellant was able to obtain a 
valid divorce from L.M. and a valid marriage to Z.B. in the 
State of California.  Those facts, however, do not remedy the 
defect of the court's decree regarding his adoption of E.F.B. 
in 1992.  In essence, even though Z.B. gave her consent to 
the veteran's adoption of E.F.B. in 1992, her consent had no 
effect, and cannot be retroactively applied.  As pointed out 
by General Counsel in the 2001 opinion, when the veteran 
obtained a divorce from L.M. in the California Courts, the 
order of the Court dissolving the marriage made it clear that 
the dissolution had no retroactive effect.  Specifically, it 
stated that neither party may remarry until November [redacted], 
1998.  

In summary, the veteran's marriage to L.M. was valid at the 
time the veteran obtained the adoption of E.F.B in November 
1992.  As such, Philippine family law required L.M.'s 
signature as a necessary condition of adoption.  Without her 
signature there was no valid adoption.  The subsequent 
marriage of the veteran to Z.B. could have no retroactive 
effect for any purpose, thus no effect on the 1992 adoption 
process.  Without a valid adoption in 1992, recognition of 
E.F.B. as the adopted child of the veteran for VA purposes 
cannot be found.  

While the Board appreciates the appellant's firm belief that 
the adoption of E.F.B. was valid and should be recognized for 
VA purposes, the Board finds the evidence to the contrary.  
Following a careful and considered review of the record, the 
Board can only conclude that the facts of this case do not 
support a finding that a valid adoption occurred, or that the 
subsequent documents submitted by the appellant in support of 
his claim cure the defects present in the Philippine trial 
court's decree.  

In reaching this determination, the Board has considered the 
benefit of the doubt doctrine, however, this doctrine may 
only be applied where the evidence for and against the claim 
is in approximate balance.  

The evidence in this case, for the aforementioned reasons, is 
against the claim and the benefit of the doubt doctrine does 
not avail the appellant in such circumstances.  38 U.S.C.A. § 
5107.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to recognition of E.F.B. as the adopted 
child of the veteran for VA purposes, the claim is reopened, 
and the veteran's claim is granted to that extent only.  

Entitlement to recognition of E.F.B. as the adopted child of 
the veteran for VA purposes is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


